DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/CN2019/083383 filed 04/19/2019, which claims the benefit of the priority of Chinese Patent Application No. PCTCN2018083789 filed 04/19/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 10/16/2020 and 04/25/2022 have been considered by the examiner.

	Election/Restrictions
	Claims 7-9, 15-18, 22-25 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group II and V or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022. Applicant’s election without traverse of Group I drawn to a derivative of a GLP-1(7-37) analogue, in the reply filed on 04/25/2022 is acknowledged. The Examiner acknowledges Applicants right to file divisional or continuation containing claims directed to the non-elected subject matter.
After further review, the Examiner rescinds the species election.
Claim Status
Claims 1-10, 15-20, 22-25 are pending. Claims 1-6, 10, 19, and 20 are being examined on the merits in this office action.

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 includes a comma and closing box bracket (, and ]) on claim 10, line 1. These should be deleted.
  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation “…wherein the linker is c…” in claim 5 line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 4 does not recite part “c”.
For the purpose of examination, the linker is construed to be 
    PNG
    media_image1.png
    78
    439
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0320927 A1 (hereinafter “the ‘927 publication”).
Regarding claim 1, ‘927 teaches GLP-1 analogue of a general Formula I, which derivative comprises a side chain attached to a Lys residue at position 34, 35, 36, 37, or 38 of the GLP-1 analogue (abstract) and further that Formula I is Xaa7-Xaa8-Glu-Gly-Thr-Xaa12-Thr-Ser-Asp-Xaa16-Ser-Xaa18-Xaa19-Xaa28-Glu-Xaa22-Xaa23-Ala-Xaa25-Xaa26-Xaa27-Phe-Ile-Xaa30-Xaa31-Leu-Xaa33-Xaa34-Xaa35-Xaa36-Xaa37-Xaa38(SEQ ID NO:9) wherein Xaa7 is His, Xaa8 is Ser, Xaa12 is Phe, Xaa16 is Val, Xaa18 is Ser, Xaa19 is Tyr, Xaa20 is Leu, Xaa22 is Glu, Xaa23 is Gln, Xaa25 is Ala, Xaa26 is Arg, Xaa27 is Glu or Leu, Xaa30 is Ala, Xaa31 is Trp, Xaa33 is Val, Xaa34 is Arg or Lys, Xaa35 is Gly, Ala, or Lys, Xaa36 is Arg or Lys, Xaa37 is Gly or Lys, Xaa38 is absent (claim 1).
‘927 teaches that diacid is attached via linker to a Lys residue at position 34, 35, 36, 37, or 38 of the GLP-1 analogue (abstract). ‘927 further teaches that the extension portion 
    PNG
    media_image2.png
    120
    210
    media_image2.png
    Greyscale
wherein x is 18 (claim 1). ‘927 therefore discloses a GLP-1 analogue with identical amino acid sequence as the instant GLP-1 analogue and further discloses that a derivative similar to the instant derivative is attached to a Lys residue at position 34, 35, 36, 37, or 38 of the GLP-1 analogue. The disclosure anticipate the instant claim 1.
Regarding claim 2, ‘927 teaches that the extension portion comprises a long fatty diacid such as a C20 diacid (Abstract, [0007]).
Regarding claim 3, ‘927 teaches that the protractor comprises a linker (abstract).
Regarding claim 4, ‘927 teaches that one of the linker is 
    PNG
    media_image3.png
    115
    177
    media_image3.png
    Greyscale
 (claim 8) which is identical to the 5th linker of the instant claim 4 where p is 1.
Regarding claim 10, ‘927 teaches pharmaceutical compositions comprising the analogues and pharmaceutically acceptable excipients (abstract, [0011, 0025]).
Regarding claim 19, ‘927 teaches GLP-1 analogue of a general Formula I, which derivative comprises a side chain attached to a Lys residue at position 34, 35, 36, 37, or 38 of the GLP-1 analogue (abstract) and further that Formula I is Xaa7-Xaa8-Glu-Gly-Thr-Xaa12-Thr-Ser-Asp-Xaa16-Ser-Xaa18-Xaa19-Xaa28-Glu-Xaa22-Xaa23-Ala-Xaa25-Xaa26-Xaa27-Phe-Ile-Xaa30-Xaa31-Leu-Xaa33-Xaa34-Xaa35-Xaa36-Xaa37-Xaa38(SEQ ID NO:9) wherein Xaa7 is His, Xaa8 is Ser, Xaa12 is Phe, Xaa16 is Val, Xaa18 is Ser, Xaa19 is Tyr, Xaa20 is Leu, Xaa22 is Glu, Xaa23 is Gln, Xaa25 is Ala, Xaa26 is Arg, Xaa27 is Glu or Leu, Xaa30 is Ala, Xaa31 is Trp, Xaa33 is Val, Xaa34 is Arg or Lys, Xaa35 is Gly, Ala, or Lys, Xaa36 is Arg or Lys, Xaa37 is Gly or Lys, Xaa38 is absent (claim 1).
Regarding claim 20, ‘927 teaches pharmaceutical compositions comprising the analogues and pharmaceutically acceptable excipients (abstract, [0011, 0025]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0320927A1 (hereinafter “the ‘927 publication”) in view of WO 2006/097537 A2 (hereinafter “the ‘537 publication”).
The teachings of the ‘927 publication are disclosed above and incorporated herein by reference.
Additional teachings of the ‘927 publication are disclosed below.
‘927 teaches that the GLP-1 analogues have very long half-lives and still a very good potency and have potential for once-monthly administration [0006, 0013].
Even though ‘927 teaches the linkers, ‘927 does not teach the specific linker 
    PNG
    media_image1.png
    78
    439
    media_image1.png
    Greyscale


	‘537 teaches a GLP-1 (7-37) analogue having a modification wherein the lysine residue in position 26 is acylated with a moiety and that the moiety is attached with a linker (claims 1-2). ‘537 further discloses that the linker as 
    PNG
    media_image4.png
    79
    425
    media_image4.png
    Greyscale
 where s is 1 and n is 1 (claim 6) which is identical to the instant linker.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘927 and ‘537 modify the same GLP-1 (7-37) analogue with an extension portion on one of the lysine residues as taught by both ‘927 and ‘537 because ‘927 teaches that the GLP-1 analogues have very long half-lives and still a very good potency [0013]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in preparing such a derivative of a GLP-1 analogue using the linkers taught by ‘537 because ‘537 teaches that the analogues were administered once weekly while retaining an acceptable clinical profile (page 1, line 32-33). Furthermore, the prior art teaches the instant SEQ ID NO: 39 and teaches that position 34, 36 or 37 can be a K residue and further that one of the K can be acylated and further teaches the moiety including the linker thus rendering obvious the instant claim 1.
Regarding claim 5, ‘537 teaches the linker.
    PNG
    media_image4.png
    79
    425
    media_image4.png
    Greyscale
 where s is 1 and n is 1 (claim 6) which is identical to the instant linker.
Regarding claim 6, ‘537 discloses the GLP-1 analogue N-ε26-[2-(2-[2-(2-[2-(2-[4-(17-Carboxyheptadecanoylamino)-4(S)-carboxybutyrylamino]ethoxy)ethoxy]acetylamino)ethoxy]ethoxy)acetyl][Aib8,Arg34]GLP-1 -(7-
37)peptide (page 20, line 9-11). However, ‘927 also teaches that that the moiety can be linked on the Lysine at position 34 or 37 (claim 1). In addition, ‘927 teaches that Xaa8 is Val, Xaa22 is Glu, Xaa26 is Arg, Xaa34 is Lys (claim 1), thus rendering obvious the instant M4 derivative. 

Conclusion
Claims 1-6, 10, 19, and 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615